KELLEY, Judge,
concurring.
I agree with the result but not the reasoning of the majority
Given existing constitutional and statutory language the Connellsville Community Center is not subject to the imposition of Real Estate property taxation by the County. Pa. Const, art. VIII, § 2(a)(iii) and 72 P.S. § 5020-204(7).
The majority and trial court set forth in their opinions that the City of Connellsville must necessarily challenge the assessment under 72 P.S. § 5453.704. I find this action tantamount to validating of an assessment, when the taxation itself is invalid.
I find it absurd that one governmental institution would tax another. As Chief Justice Lowrie found in Directors of the Poor of Schuylkill County v. School Directors of North Manheim Township, 42 Pa. 21 (1862):
If we require the townships, counties, towns, cities, and state, and the road, school, and poor authorities, to tax each other, we shall furnish fees enough for several hundred officers engaged in transferring from one public body to another the taxes which it has collected for its public purposes. These poor taxes must be collected to support the school and roads, and school taxes to support the poor, and so all around. Surely it is not too much to say this is absurd. The public is never subject to tax laws, and no portion of it can be without express statute. No exemption law is needed for any public property, held as such.
42 Pa. at 25.
In Southwest Delaware County Municipal Authority v. Aston Township, 413 Pa. 526, 198 A.2d 867 (1964), our Supreme Court noted that property owned by a municipality and *251devoted exclusively to public purposes is immune from any form of taxation or assessments unless a statute clearly and unequivocally expresses the legislative will that such property shall not be immune. My review of the record in this case reveals no evidence of such legislative intent existing in the present matter.
The case law on this subject is clear. There must be a specific statute to tax. The language of the cases goes to the idea that one governmental institution cannot tax the other. It is well settled that in the absence of a statute to the contrary, public property used for public purposes is exempt from taxation and from assessments for improvements and no express exemption law is needed. See County of Erie v. City of Erie, 113 Pa. 360, 6 A. 136 (1886).
I would find that since the tax is void, the underlying assessment is void ab initio. The trial court did have proper jurisdiction in this matter, notwithstanding any purported failing to attack the assessment.